RENDERED:




                                  2020-SC-0140-CL

IN RE:

CLARA RUPLINGER


                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
V.                           LOUISVILLE DIVISION
                             CASE NO. 3:19-CV-583


LOUISVILLE/JEFFERSON COUNTY
METRO GOVERNMENT; LOUISVILLE
METRO DEPARTMENT OF CORRECTIONS;
GREG FISCHER, IN HIS OFFICIAL
CAPACITY; DOUG HAMILTON, IN HIS
OFFICIAL CAPACITY AND MARK BOLTON


                OPINION OF THE COURT BY JUSTICE VANMETER

                               CERTIFYING THE LAW

         By order entered May 28, 2020, this Court granted the United States

District Court, Western District of Kentucky’s request for certification of law on

the following issues:

         Whether the General Assembly waived sovereign immunity from
         suit in the Kentucky Religious Freedom Restoration Act (“KRFRA”);
         and
         Whether, if the underlying statute provides a waiver of sovereign
         immunity, the use of KRS1 446.070 to seek redress for violations of
         that underlying statute nevertheless entitles government
         defendants to immunity from suit.


         1 Kentucky Revised Statutes.
We hold that the General Assembly did not waive sovereign immunity from suit

under the KRFRA as to monetary damages, and thus, Plaintiff, Clara

Ruplinger, is limited to a potential declaratory judgment enjoining

Louisville/Jefferson County Metro Government (“Metro”) if she can prove a

violation of KRFRA.

      In the case pending in federal court, Metro has moved for dismissal of all

claims against it, including a state law damages claim under KRFRA based on

sovereign immunity.    Ruplinger was arrested while protesting and was

subsequently booked and photographed by Metro Police. Ruplinger, a Muslim

woman, was wearing a hijab during her arrest. Upon arrival at the Main Jail

Complex of Metro Corrections, a group of female officers initiated the facility’s

intake process. Ruplinger removed her headscarf which she states followed her

sincerely held religious belief that the removal of a headscarf is proper around

members of her own gender. However, when Ruplinger was asked to remove

the headscarf for a booking photograph—taken by a male officer—she

protested, stating that her religion prevented her from removing the headscarf

in the presence of non-family, male individuals. Metro officers allegedly

ordered Ruplinger to remove her headscarf and eventually she complied. The

picture was then published on an online database. Metro alleges that all its

actions were proper and were required by police policy.

      Ruplinger filed her complaint in Jefferson Circuit Court alleging various

federal claims and a state claim under KRFRA. Metro removed the case to the

Western District of Kentucky and filed for dismissal. Metro acknowledges that
                                         2
relief may be available to Ruplinger in the form of a declaratory judgment, but

argues that sovereign immunity is not waived by KRS 446.350. While this

Court has never ruled on whether KRS 446.350’s language implies a waiver of

sovereign immunity for monetary damages, this Court has extensive precedent

discussing what language and intent is necessary for a complete waiver of

sovereign immunity to be implied in a Kentucky statute.

      “[P]ure sovereign immunity, for the state itself, has long been the rule in

Kentucky.” Comair, Inc. v. Lexington-Fayette Urban Cty. Airport Corp., 295
S.W.3d 91, 94 (Ky. 2009). This absolute immunity extends to county

governments, including consolidated city-county government schemes like

Metro. Bryant v. Louisville Metro Housing Auth., 568 S.W.3d 839, 845 (Ky.

2019). Sovereign immunity can only be waived by the General Assembly. Dep’t

ofCorrs. v. Furr, 23 S.W.3d 615, 616 (Ky. 2000) (citation omitted). “(AJbsent an

explicit statutory waiver, Metro [] is entitled to sovereign immunity.” Jewish

Hosp. Healthcare Servs., Inc. v. Louisville/Jefferson Cty. Metro Gov’t, 270
S.W.3d 904, 907 (Ky. App. 2008). Thus, we must determine whether KRFRA

contains an explicit waiver of sovereign immunity.

      KRFRA states:

      Government shall not substantially burden a person’s freedom of
      religion. The right to act or refuse to act in a manner motivated by
      a sincerely held religious belief may not be substantially burdened
      unless the government proves by clear and convincing evidence
      that it has a compelling governmental interest in infringing the
      specific act or refusal to act and has used the least restrictive
      means to further that interest. A “burden” shall include indirect
      burdens such as withholding benefits, assessing penalties, or an
      exclusion from programs or access to facilities.


                                         3
KRS 446.350. The above language includes no express waiver of sovereign

immunity. An example of an express waiver can be found in the Kentucky Civil

Rights Act (“KCRA”). KRS 344.450. KCRA explicitly provides a remedy for

violations of the statute and states that “]a]ny person injured by any act in

violation of the provisions of this chapter shall have a civil cause of action in

Circuit Court to enjoin further violations, and to recover the actual damages

sustained[.]” Id. No such language exists in KRFRA. While KRFRA codifies the

standard a court must use to analyze a claim regarding a sincerely held

religious belief, it does not express or imply what relief is available. Further,

filing a claim in conjunction with KRS 446.070 does not waive sovereign

immunity.2 See Clevinger v. Bd. ofEduc., 789 S.W.2d 5, 9 (Ky. 1990) (KRS

446.070 does not constitute a waiver of sovereign immunity); see also Dep’t of

Nat. Res. v. Adkins, 2012-CA-1310-MR, 2013 WL 5524138, at *1 n.2 (Ky. App.

Oct. 4, 2013) (“KRS 446.070 does not constitute a broad waiver of sovereign

immunity[]”). KRFRA’s absence of an explicit waiver of sovereign immunity and

KRS 446.070’s lack of authority to waive sovereign immunity is apparent from

the language of both statutes. Thus, we certify that sovereign immunity as to

monetary damages is waived neither as to the KRFRA, nor in conjunction with

KRS 446.070.

      All sitting. All concur.




       2 As no express waiver exists in KRFRA, the Western District’s second certified
question is moot.

                                           4
COUNSEL FOR APPELLANT:

Paul Stewart Abney
Kelly Marie Parry
Jeremiah Wesley Reece
Soha Tajoddin Saiyed
ABNEY LAW OFFICE, PLLC

Vanessa Lynn Armstrong, Clerk
United States District Court
Louisville, Kentucky


COUNSEL FOR APPELLEES:

Susan Klein Rivera
Louisville, Kentucky




                                5